Title: To Thomas Jefferson from P. & V. French & Nephew, 21 June 1785
From: P. & V. French & Nephew
To: Jefferson, Thomas



Sir
Bordeaux 21. June 1785.

Though we have not as yet the honor of being known to you, and before we Could write to our most particular friend Wm. Carmichael Esqr. at Madrid, with whom we are in Constant Correspondence, the Connexions of our houses both in this City and at Baÿonne transacting the principal part of the Trade with the different States of America, hurry and oblige us to address freely to your Excellency without any reccommendation, having at this Juncture Several American vessels Consigned to us, and to Sollicit your immediate application to Monsieur de Calonne, the Controlleur General, to oblige the Farmers General to put the Tobacco Trade on a proper Footing in Every respect at Bayonne. The whole matter is fully Explained to your Excellency in the inclosed Petitions addressed to you by Mr. D’Alexandre the manager of our house at Baÿonne.
We Entreat your reply soon and address your answers to us in this City, which will very much oblige Sir, Your respectfull and Devoted H’ble Sts.,

P. & V. French and Nephew


Mr. Thoms. Barclay the Consul General can give you Every Information respecting our house as he is now at Paris.

